Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species  in the reply filed on 10/8/2020 is acknowledged.
Claims 3, 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim 3 requires the recessed encapsulant to have a linear shape.  Species 1 is depicted to be curved. Specifially having a concave inclined shape.  Clearly, claim 3 can not read upon the elected species 1, represented by Figure 6B.

Claims 6-7 require a second polymer layer.  Identified and elected species 1, does not include a second polymer layer.  Species 1 identified as depicted in figure 6, does not include a second polymer layer.  6B is a intermediate structure in a mold forming the encapsulant to be recessed relative to the first polymer layer and having the curved profile.  This recessed and curved crossectional profile is not depicted or shown with the non elected species represented by figures 9 and 10.

Claims 8- are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Figure 10 depicts the claimed limitation.  Second polymer layer 101 has a bottom surface which extends below a top surface of first polymer layer 301.  This feature is only found relative to Species 3. See Applicant’s figure 10 representing Species reproduced below.  It is further  noted, Species 1, does not have a second polymer layer.


    PNG
    media_image1.png
    523
    666
    media_image1.png
    Greyscale

Claim 15 and subsequent dependent claim are clearly drawn to non elected species 3 as depicted in Applicant’s figure 10.  Claim 15 recites “the second polymer layer” which is only common to both non elected species 2 and 3.  Additionally, the claim recites “a bottom surface of the second protective layer comprising a first flat portion disposed below upper surfaces of the first protective layer”.
Figure 10 depicts the claimed limitation.  Second polymer/protective layer 101 has a bottom surface which extends below a top surface of first polymer layer 301.  This 
As such, the identified claims do not explicitly read upon the elected invention Species 1 represented by identified figure 6b reproduced below. 

    PNG
    media_image2.png
    548
    762
    media_image2.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 18 and 15 of U.S. Patent No. 10340236. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims claim the same structure as recited in at least claim 15 of the pending application.  Pending claim 15 is understood to encompass the structure as recited in patented claims 1, 8 and 15.  A narrower/species claim anticipates a generic/broader claim therefore double patenting exists.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 8,785,299 B2) in view of Kang et al. (US 2010/0320624 A1).

    PNG
    media_image3.png
    435
    730
    media_image3.png
    Greyscale

Regarding claims 1, Mao et al. discloses a semiconductor device comprising: 
a semiconductor substrate [20]; 
a top metal line over the semiconductor substrate (Mao et al. Col. 2 lines36-47  -- The upper most metalization layer of the interconnect metallization level disclosed is analogous to the first passivation layer, );  
a first passivation layer  over the top metal line (Mao et al. Col. 2 lines36-47  -- The upper most dielectric layer of the interconnect metallization level disclosed is analogous to the first passivation layer, );  
a first redistribution line [24] over the first passivation layer (Note: A bond pad [24] is considered part of a redistribution line.   The the claimed top metal line, passivation layer redistribution line as claimed is structurally to the metallization level to bond pad/rdl [24] disclosed in Mao et al. Col. 2 lines 36-47 and figure 6.);  
a first polymer layer [28/30] over the first redistribution line; 
an encapsulant [42] surrounding the semiconductor substrate, the first passivation layer [i.e. dielectric of metallization lever disclosed in Col. 2 of Mao et al.) , and the first polymer layer [28/30]; and a first conductive feature [34/44] extending through the first polymer layer and coupled to the first redistribution line,
wherein a top surface of the first conductive feature [34/44] extends above a top surface of the encapsulant [42] and a top surface of the first polymer layer [28/30]..


Mao et al. is merely silent upon a top surface of the encapsulant comprising a flat portion laterally separated from the first polymer layer and an inclined portion extending from the first polymer layer to the flat portion.  This however was a known shape for escalating materials surrounding lateral sidewalls to have.  The shape may merely be a result of the formation method and not providing any unexpected result and or benefit.  Note that the original written description of the claimed subject matter does not explicitly describe any criticality or unexpected result or benefit attributed to the recited shape.  
For a example of the recited shape see Kant et al. figures 12-13 and paragraphs 56-58, process such as printing or dispensing may be used to only apply the molding encapsulant to the desired lateral side surfaces of a semiconductor device.  As shown in figure 13 and 19, the process are known to result in the shape where the surface of 

    PNG
    media_image4.png
    270
    494
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    303
    445
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lateral sidewall encapsulation of Mao with lateral sidewall encapsulation as taught by Kang, since simple substitution of one known element [i.e. method of forming lateral sidewall encapsulation layer) for another to obtain predictable results of the encapsulant comprising a flat portion laterally separated from the first polymer layer and an inclined portion extending from the first polymer layer to the flat portion is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Further note, the change in shape in the absence of unexpected results and/or benefit is considered a obvious variant to one of ordinary skill in the art.  See MPEP 2144.04.  As noted above, the specified shape is not recognized to produce any unespected results and/or benefit.  As supported by Kang, lateral sidewall encapsulant was known to have the claimed shape, merely as a result of the generic process selected for its formation.
Regarding claim 2, Mao et al. in view of Kang et al. discloses a semiconductor device of claim 1, wherein the inclined portion is curved in a cross- sectional view (Kang Figs 13 & 19 – see regarding claim 1 regarding change in shape).  
3, 12. The semiconductor device of claim 1, wherein the inclined portion is linear in a cross- sectional view (Kang Figs 13 & 19 – see regarding claim 1 regarding change in shape).   
Regarding claim 4, Mao et al. in view of Kang et al. discloses a semiconductor device of claim 1, wherein a top surface of first polymer layer is level with a top surface of the inclined portion and disposed above a top surface of the flat portion (Mao et al.  – The lateral sidewall encapsulating layer is at this location.  Forming the layer or Mao et al. by one of the processes of Kang will be expected contact the same location. ).  

Regarding claims 5, Mao et al. in view of Kang et al. discloses a semiconductor device of claim 1, wherein the first redistribution line comprises aluminum and the first conductive feature comprises copper (Mao Col. 2 lines36-47   & Col. 2 lines 48-62) and the first polymer is a polymide. 
	As disclosed in Mao et al. the metal conductive structures may be formed of either Aluminum or Copper.  Both metals were known and used in for the various layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a known metal, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
   
Regarding claim 6, Mao et al. in view of Kang et al. discloses a semiconductor device of claim 1, further comprising a second polymer layer [44] –(Mao Col. Col. 4 lines 54-64)/ [110] – (Kang ¶48]) over the first polymer layer, the second polymer layer contacting the inclined portion and the flat portion of the encapsulant (Mao fig. 7 and Kang fig. 19 – see also regarding claim 1).  

Regarding claim 7, Mao et al. in view of Kang et al. discloses a semiconductor device of claim 6, further comprising a second redistribution line coupled to and disposed over the first conductive feature, the second redistribution line extending 18Attorney Docket No. TSMP20160096USO3 through the second polymer layer, the second redistribution line extending laterally over the encapsulant (Mao fig. 12 – see also regarding claim 1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/4/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822